DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyajima [US 2005/0140947 A1].

Regarding claims 1 and 15, Miyajima discloses an exposure apparatus (Fig. 1) / an exposure method (Fig. 3) that performs an exposure operation to expose a substrate (8A) via a projection optical system (7), comprising: 
a first temperature controller (23, 24, 28 or 38) configured to control a temperature distribution on an optical element of the projection optical system (as shown in Figs. 2A or 3, see also paragraph [0045]); and 
a second temperature controller (23, 24, 28 or 38) configured to control a temperature distribution on an optical element of the projection optical system (as shown in Figs. 2A or 3, see also paragraph [0045]), 
wherein in a first period in which the exposure operation is executed, at least one of the first temperature controller and the second temperature controller operates to reduce a change in an aberration of the projection optical system due to the exposure operation being executed (as shown in Figs. 2B and Fig. 7, see also paragraphs [0038]-[0039] and [0045]), and 
in a second period which follows the first period (in the cyclical nature of exposures between wafers or between lots, exposing times follows non-exposing times) and in which the exposure operation is not executed, at least one of the first temperature controller and the second temperature controller operates to reduce a change in an aberration due to the exposure operation not being executed (as shown in Figs. 2B and Fig. 7, see also paragraphs [0034]-[0044]).

Regarding claims 2, 3, 16 and 17, Miyajima discloses wherein the optical element on which the temperature distribution is controlled by the first temperature controller and the optical element on which the temperature distribution is controlled by the second temperature controller are the same (one of 7A-7E), wherein the temperature distribution applied to the optical element 

Regarding claims 4 and 18, Miyajima discloses wherein in the first period, the first temperature controller controls the temperature distribution on the optical element in accordance with a command value corresponding to an elapsed time from a start of the first period (as shown in Figs. 2A or 3, see also paragraph [0045]), and in the second period, the second temperature controller controls the temperature distribution on the optical element in accordance with a command value corresponding to an elapsed time from a start of the second period (as shown in Figs. 2B and Fig. 7, see also paragraphs [0034]-[0044]).

Regarding claims 5 and 19, Miyajima discloses wherein in the first period, the first temperature controller generates heat so as to reduce the change in the aberration due to the exposure operation being executed period (as shown in Figs. 2A or 3, see also paragraph [0045]), and in the second period, the second temperature controller generates heat so as to reduce the change in the aberration due to the exposure operation not being executed (as shown in Figs. 2B and Fig. 7, see also paragraphs [0034]-[0044]).

Regarding claims 6, 7, 20 and 21, Miyajima discloses wherein in the first period, the first temperature controller and the second temperature controller operate so as to reduce the change in the aberration of the projection optical system, and in the second period, the first temperature controller and the second temperature controller operate so as to reduce the change 

Regarding claims 8 and 22, Miyajima discloses wherein the first temperature controller is arranged outside an effective diameter of the optical element on which the temperature distribution is controlled by the first temperature controller, and the second temperature controller is arranged outside the effective diameter of the optical element on which the temperature distribution is controlled by the second temperature controller (as shown in Figs. 2A and 3).

Regarding claims 9 and 23, Miyajima discloses wherein the first temperature controller and the second temperature controller reduce at least one of Nθ components (N is a natural number) of Zernike polynomials as the aberration (paragraphs [0034]-[0047]).

Regarding claims 10 and 24, Miyajima discloses wherein the first temperature controller and the second temperature controller reduce astigmatism as the aberration (paragraphs [0034]-[0047]).

Regarding claims 11, 12, 25 and 26, Miyajima discloses wherein the first period is a period from a start of a first exposure operation on a substrate to an end of a final exposure 

Regarding claims 13, 14, 27 and 28, Miyajima discloses wherein the first period is a period from a start of a first exposure operation on a first substrate of a first lot to an end of a final exposure operation on a final substrate of the first lot, wherein the second period is a period from the end of the final exposure operation on the final substrate of the first lot to the start of the first exposure operation on the first substrate of a second lot following the first lot (in the cyclical nature of exposures between wafers or between lots, exposing times follows non-exposing times, see also Figs. 2B and 7).

Regarding claims 29 and 30, Miyajima discloses a method of manufacturing an article, the method comprising: exposing a substrate by an exposure apparatus; developing the substrate exposed in the exposing; and processing the substrate developed in the developing, wherein the article is obtained from the substrate processed in the processing (as shown in Figs. 9 and 10).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882